Title: From Thomas Jefferson to Gideon Granger, 14 July 1805
From: Jefferson, Thomas
To: Granger, Gideon


                  
                     Dear Sir 
                     
                     Washington July 14. 05.
                  
                  Of mr Redick I know nothing, not even the place or state of his residence. dating a letter ‘at Washington’ & ‘in America’ is about equivalent. I inclose you his letter ‘ut saleat quantum valere potest.’
                  On the subject of the Maysville petition I have no other information than that contains. it is written with some eagerness for their object. to feel passion is lawful for them: not for us. I inclose the petition to you that you may give the subject a serious reconsideration, and do in it what shall appear best. Accept affectionate salutations & assurances of great respect & esteem.
                  
                     Th: Jefferson 
                     
                  
               